DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.
Currently, claims 14-19, 21, 22, 25, 26 and 29-33 are pending with claims 1-13, 20, 23, 24, 27 and 28 cancelled, claims 32 and 33 newly added, and claims 14, 19 and 31 amended. The following is a complete response to the July 13, 2021 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16, 19, 26, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pat. No. 5,301,687) further in view of Wolfson et al. (US Pat. No. 5,355,104).
Regarding claim 14, Wong discloses a microwave ablation applicator comprising a coaxial cable having an inner conductor (inner conductor 16), an outer conductor coaxially surrounding the inner conductor (outer conductor 18), and a dielectric material disposed between the inner and outer conductors (see col. 3; 31-44 providing for the dielectric between 16 and 18), the coaxial cable  including a coaxial feed-line segment (a first proximal segment of 14 as in figure 1), an impedance segment (a second segment placed distal to the first segment as defined 20 as in figure 3), a radiating section attached to a distal end of the radiator base segment (26), and a dielectric buffering and cooling segment configured to receive the coaxial cable and attached radiating section (27). 
While Wong provides for an impedance segment, Wong fails to specifically provide that that segment is an impedance step-down segment having a plurality of steps formed in an outer surface of the outer conductor to taper an outer diameter of the coaxial cable toward a distal end of the coaxial cable. Wolfson discloses a similar device as that of Wong and specifically teaches an impedance step-down segment having a plurality of steps (See col. 5; 35-43 teaching the use of a step-transformer; see also col. 7; 3-7 providing for the use of step transformers).  
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a stepped arrangement for the impedance segment of the applicator of Wong to provide for an impedance segment that steps-down in diameter via a plurality of steps. As taught by Wolfson, such allows for an impedance match within a microwave applicator to be made between impedance differences along the length of the applicator. In providing the stepped arrangement as per Wolfson, it is the Examiner’s position that the resultant device would have an outer conductor that has the plurality of steps such that the outer conductor tapers the outer diameter of the coaxial cable so as to provide for the stepped, impedance matching segment.
Regarding claim 15, in view of the combination with Wolfson above, the combined arrangement would provide that one or more of the coaxial feed-line segment, the impedance 12).  
Regarding claim 16, in view of the combination in the rejection of claim 14 above, the outer diameter of the coaxial balun is approximately equal to an outer diameter of the coaxial feed-line segment (the balun at 20 would be approximately equal to the first proximal segment of 14 and only different via the difference between the two being the change due to the step-down taper).  
Regarding claim 19, in view of the combination in the rejection of claim 14 above, an outer diameter of the coaxial balun would be approximately equal to an outer diameter of theouter conductor along the coaxial feed-line segment of the coaxial cable (the balun at 20 would be approximately equal to the outer conductor along the first proximal segment of 14 and only different via the difference between the two being the change due to the step-down taper).  
Regarding claim 26, in view of the combination with Wolfson above, the length of the impedance step-down segment is scaled by a dielectric constant of a dielectric insulator of the impedance step-down segment (due to that a scale exists between the dielectric constant and the length along the step-downed segment).  
Regarding claim 29, Wong provides that the coaxial balun is disposed on top of the radiator base segment (in an orientation where the shaft is orientated in a portrait orientation, 20 would be on top of 26).  
Regarding claim 30, Wong provides that the coaxial balun is composed of a balun dielectric insulator and a balun outer conductor (with insulator at 20 and with the outer conductor at 22).
14) for a microwave ablation device, comprising: an inner conductor (16), an outer conductor (18), and a dielectric insulator disposed between the inner and outer conductors (see col. 3; 31-44 providing for the dielectric between 16 and 18), an impedance segment (a first segment placed distal to the proximal end of the cable along an intermediate portion of the cable), a radiator base segment (a second segment distal to the first segment as defined above), a coaxial balun disposed on the radiator base segment (20 as in figure 3), the coaxial balun having a balun dielectric disposed on an outer surface of the outer conductor along the radiator base segment (with insulator at 20 being on an outer surface of 18) and a balun conductor disposed on an outer surface of the balun dielectric (at 22), a dielectric buffering and cooling segment (27), and a radiating section coupled to the radiator base segment and disposed within the dielectric buffering and cooling segment (section at 26).
While Wong provides for an impedance segment, Wong fails to specifically provide that that segment is an impedance step-down segment having a plurality of steps formed in an outer surface of the outer conductor to taper an outer diameter of the coaxial cable toward a distal end of the coaxial cable. Wolfson discloses a similar device as that of Wong and specifically teaches an impedance step-down segment having a plurality of steps (See col. 5; 35-43 teaching the use of a step-transformer; see also col. 7; 3-7 providing for the use of step transformers).  
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a stepped arrangement for the impedance segment of the applicator of Wong to provide for an impedance segment that steps-down in diameter via a plurality of steps. As taught by Wolfson, such allows for an impedance match within a microwave applicator to be made between impedance differences along the length of the .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pat. No. 5,301,687) further in view of Wolfson et al. (US Pat. No. 5,355,104) as applied to claim 14 above, and further in view of Turner (US Pat. No. 4,658,836).
Regarding claim 17, the combination of Wong and Wolfson fails to specifically recite the cooling features of the segment set forth in the claim. Turner discloses an exemplary cooling segment that includes a sheath having a first tube and a second tube disposed within the first Page 3 of 7Docket No. H-IL-00096.USV7 (1988-96B DIV) tube (first tube formed by the sheath at 138 and the second tube at 148), the second tube defining an outflow conduit between an inner surface of the first tube and an outer surface of the second tube (148 defines a conduit capable of such flow), and defining an inflow conduit between the inner surface of the second tube and the outer surfaces of the coaxial cable and attached radiating section defining the conducti between an inner surface of 148 and the section at 62).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a cooling arrangement for the sheath 27 of Wong as taught by Turner to provide for an exemplary manner of cooling the microwave applicator during treatment. Such would allow for larger amounts of energy to be deposited into to tissue to form deeper tissue treatment while cooling tissue near the applicator to prevent burning/charring.
Regarding claim 18, the combination of Wong and Wolfson fails to specifically recite the cooling features of the segment set forth in the claim. Turner discloses an exemplary cooling 144 having the conduits therethrough with the passage of 46/48 therethrough).  Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a cooling arrangement for the sheath 27 of Wong as taught by Turner to provide for an exemplary manner of cooling the microwave applicator during treatment. Such would allow for larger amounts of energy to be deposited into to tissue to form deeper tissue treatment while cooling tissue near the applicator to prevent burning/charring.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pat. No. 5,301,687) further in view of Wolfson et al. (US Pat. No. 5,355,104) as applied to claim 14 above, and further in view of Hansell, III et al. (US Pat. No. 5,563,376).
Regarding claim 21, while Wong provides for the use of a polyolefin material for the buffering/cooling segment 27, Wong fails to provide for one of the claimed materials. Wolfson fails to cure this deficiency. Hansell discloses exemplary materials of construction for a microwave device and specifically contemplates the use of Perfluoroalkoxy alkane (PFA) (see col. 4; 5-12). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the PFA material of Hansell in place of the polyolefin material of Wong to provide for an alternative material for construction of the sheath 27. Hansell readily provides that such materials are suitable for protective jackets in microwave antenna arrangements, and wherein one of ordinary skill in the art would recognize that either material would work equally as well as one another and with a reasonable expectation of success to provide the disclosed protection via 27 as in Wong.  
26 to be formed of a fine wire, Wong fails to disclose the specific materials of construction claimed. Wolfson fails to cure this deficiency. Hansell, however, disclose the use of a number of materials for the conductive portions of the microwave device including copper with a silver coating and a composite of materials with a high surface conductivity (see col. 4; 1-5). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the cited conductive materials of Hansell in place of the wire material of Wong to provide for an alternative material for construction of the radiating 26 as in figure 3. Hansell readily provides that such materials are suitable for conductive portions in microwave antenna arrangements, and wherein one of ordinary skill in the art would recognize that either material would work equally as well as one another and with a reasonable expectation of success to provide the disclosed conductive portion 26 as in Wong.  
Allowable Subject Matter
Claims 25, 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments on pages 5-7 of the Remarks filed July 13, 2021 with respect to the rejections of claims 14 and 31 under 35 U.S.C. 103 as unpatentable over the combination of Wong and Wolfson have been fully considered but they are not persuasive.

Applicant argues on pages 5-6 that Wolfson fails to “teach or suggest ‘a plurality of steps formed in an outer surface of the outer conductor to taper an outer diameter of the coaxial cable 
Applicant’s arguments, see pages 5-7 of the Remarks filed July 13, 2021, with respect to the rejection of claims 14 and 31 under 35 U.S.C. 103 as unpatentable over the combination of Wong and Fenn have been fully considered and are persuasive. Specifically, Applicant’s arguments with respect to the direction of tapering in the Fenn reference are persuasive. Therefore, the rejections based on the combination of Wong and Fenn under 35 U.S.C. 103 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794